DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6,  and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saulinier et al (US 2016/0265349).  As to claim 6, Saulinier et al disclose a method and apparatus for transmitting power and measurement data along a metal pipe (pipe substrate 10) comprising an emat transmitter (transmitter assembly 20) to excite a wideband ultrasonic guided (shear) waves, an emat receiver (receiver assembly 30) longitudinally offset  from the .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 8-16, 18,19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, on lines 19-20, “the one or more operating frequencies” lack antecedent basis.  In claim 6, on line 15, “the acquired data” lack antecedent basis.  In claim 15, “the operating frequencies” lack clear antecedent basis on lines 17-18.
Allowable Subject Matter
Claims 1,2,4,5,15,16,18,19 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the indicated allowance of the claims is the prior art fails to teach or suggest a method as in claim 1 of selecting and optimizing operating parameters for inspecting a metallic structure using guided waves comprising “traversing an inspection tool across a structure...exciting, by an electromagnetic acoustic transducer…acquiring…selecting…dynamically changing operating frequencies… “ along with “inspecting the multilayered structure using ultrasonic guided waves that propagate…” or a .  
Response to Arguments
Applicant’s arguments with respect to claim(s) 6 and 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/N.S.F/Examiner, Art Unit 2861      

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861